DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions.  
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission including amendment to the claims filed on 2/19/2021 has been entered.
3.  	Claims 1, 9, and 15 have been amended. Claims 1-4, 6-12, 14-18, and 20 are pending and will be considered for examination.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
4. 	Claims 1, 3-4, 6, 9, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2004/0098746 A1) in view of Taylor, Thomas H. (US 6981227 B1) and further in view of Park et al. (US 6590618 B1).
 	As in independent Claim 1, Lee teaches a method of controlling an apparatus, the method comprising: 

 based on a second user input for executing a second application, displaying a second screen corresponding to the second application on the display, wherein the second screen overlaps a portion of the first screen (fig. 6C or 7A, at least pars. 8, 58-63, with a user input, a second application (e.g., data broadcast signal of one channel) can be displayed in a portion of the first application (i.e., in a manner of picture in picture (PIP))); 
based on a third user input being received while the second screen overlapping the portion of the first screen is, displaying the first screen and the second without overlapping each other (figs. 7B or 7C, at least pars. 8, 99, 101, 102 with a user input, the first application and the second applications are display in a manner of second application (e.g., data broadcast signal of one channel) can be displayed in a manner of picture out of picture (POP)).
Lee does not appear to explicitly teach displaying the first screen and the second without overlapping each other, by changing at least one of a size of the first screen and a size of the second screen; based on a fourth user input for selecting one of the first application and the second application while the first screen and the second screen are displayed without overlapping each other, displaying a screen corresponding to the selected one application on the entire area of the display.  
Taylor teaches displaying the first screen and the second without overlapping each other, by changing at least one of a size of the first screen and a size of the second screen (figs. 2A-2D, col. 6, lines 42-54, col. 7, line 48-col. 8, line 3, with user inputs, a transparency or visibility of application windows can be controlled. For example, a size of a video 220 (e.g., window) can be changed (i.e., reduced)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the simultaneously displaying of the multiple programs (or channels) taught by Lee with changing of the size of at least one of the display application windows without overlapping each other by Taylor to change the size of at least one of the display application windows without overlapping when the device displays multiple applications (e.g., program windows)). The motivation or suggestion would be to change a size of displayed application windows so that a user can simultaneously view multiple applications without overlapping each other.
 	Lee and Taylor do not teach that based on a fourth user input for selecting one of the first application and the second application, displaying a screen corresponding to the selected one application on the entire area of the display.
 	However, in the same filed of the invention, Park teaches based on a fourth user input for selecting one of the first application and the second application, displaying a screen corresponding to the selected one application on the entire area of the display (figs. 1 and 3-4, at least col. 3, lines 10-17 and col. 5, lines 44-59, with a user input, the user switch  between a normal screen mode (e.g., full-screen manner) and a multiple screen mode). 
Lee with changing of the size of at least one of the display application windows without overlapping each other by Taylor with displaying of the selected program in the entire area of the display by Park to display the selected program in the entire area of the display when the apparatus simultaneously displays multiple applications/programs (or windows).  The motivation or suggestion would be to provide a way to switch between a normal screen mode and the multiple screen mode so that the user can easily switch between two different modes based on the user’s need.

	As in Claim 3, Lee-Taylor-Park teaches all the limitations of Claim 1. Lee-Taylor-Park further teaches that the displaying the first screen and the second screen without overlapping each other comprises adjusting the size of the displayed first screen and displaying the first screen, of which the size is adjusted, on a remaining display area excluding a partial display area of the display while the second screen is displayed on the partial display area (Lee, see fig. 7B)

 	As in Claim 4, Lee-Taylor-Park teaches all the limitations of Claim 1. Lee-Taylor-Park further teaches separately controlling each of the first application and the second application while the first screen and the second screen are displayed without overlapping each other (Park, col. 3, lines 18-63, each of the first channel in a main 

 	As in Claim 6, Lee-Taylor-Park teaches all the limitations of Claim 1. Lee-Taylor-Park further teaches that at least one among the first application and the second application comprises at least one among a television application, a scheduler application, a menu application, a video call application, a hardware connection status indication application, and a telephone application (Lee, figs. 6A or 6B, pars. 54, 59-63, AV broadcast signal of one channel; Park, see figs. 1 and 3-4, TV channels).

 	Claims 9 and 15 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claims 11 and 17 are substantially similar to Claim 3 and rejected under the same rationale.

	Claims 12 and 18 are substantially similar to Claim 4 and rejected under the same rationale.

	
5. 	Claims 2, 10, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2004/0098746 A1) in view of Taylor, Thomas H. (US 6981227 B1) Park et al. (US 6590618 B1) and further in view of Bruck et al. (US 7143428 B1).
 	As in Claim 2, Lee-Taylor-Park teaches all the limitations of Claim 1. Lee-Taylor-Park does not teach that the displaying the first screen and the second application without overlapping each other 2 comprises changing the size of the displayed first screen and maintaining the size of the displayed second screen so as not to overlap each other on the entire area of the display.  
	However, in the same filed of the invention, Bruck teaches that the displaying the first screen and the second application without overlapping each other 2 comprises changing the size of the displayed first screen and maintaining the size of the displayed second screen so as not to overlap each other on the entire area of the display (see at least figs. 5-10, at least col. 7, lines 12-43 and col. 8, lines 3-6, sized of a video/channel region and a chat icon 104 of fig. 5 can be changed as shown in figs. 6-1).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the simultaneously displaying of the multiple programs (or channels) taught by Lee with displaying of the selected program in the entire area of the display by Park with the adjusting of the sizes of the multiple windows taught by Bruck to adjust sizes of the multiple windows when the apparatus simultaneously displays the multiple programs. The motivation or suggestion would be to provide a way to adjust sizes of the multiple windows so that a user can easily adjust the window sizes for user’s confidence.

 	Claims 10 and 16 are substantially similar to Claim 2 and rejected under the same rationale.

 
6. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2004/0098746 A1) in view of Taylor, Thomas H. (US 6981227 B1) in view of Park et al. (US 6590618 B1) and further in view of Smith, Kim C. (US 6563547 B1).
 	As in Claim 7, Lee-Taylor-Park teaches all the limitations of Claim 1. Lee-Taylor-Park does not teach that the second application is an application that is used most recently among a plurality of applications.
 	However, in the same filed of the invention, Smith teaches that the second application is an application that is used most recently among a plurality of applications (figs. 1-2, col. 2, line 66-col. 3, line 7 and col. 5, lines 1-9, a smaller television screen 24 (second region or a picture-in-picture ("PIP") window) can be presented on a television screen 24 (main region). With a user input (e.g., activating the PIP using a remote control), the last channel watched can be displayed on the smaller television screen 24).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the simultaneously displaying of the multiple programs (or channels) taught by Lee with displaying of the selected program in the entire area of the display by Park with the displaying of the last watched channel in the PIP window on the television screen taught by Smith to display the last watched channel in the PIP window on the television screen when the apparatus simultaneously displays the multiple programs. The motivation or suggestion would be to present the .


7. 	Claims 8, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2004/0098746 A1) in view of Taylor, Thomas H. (US 6981227 B1) in view of Park et al. (US 6590618 B1) and further in view of Barrett, Daniel J. (US 2006/0069785 A1).
 	As in Claim 8, Lee-Taylor-Park teaches all the limitations of Claim 1. Lee-Taylor-Park does not teach displaying an indicator related to the unselected one application that is operated in the background and is not displayed on the screen.
 	However, in the same filed of the invention, Barrett teaches displaying an indicator related to the unselected one application that is operated in the background and is not displayed on the screen (figs. 2A-2E, par. 17,  an indicator224  (or buttons) for a hidden (minimized) window labeled “B”  can be presented on task bar 220).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the simultaneously displaying of the multiple programs (or channels) taught by Lee with displaying of the selected program in the entire area of the display by Park with the presenting of the indicator for the minimized window taught by Barrett to present the indicator for the minimized window when one of the windows among the multiple windows is minimized. The motivation or suggestion would be to provide an indicator for minimized windows so that a user can easily bring the minimized window up to a screen using the indicator.

 	Claims 14 and 20 are substantially similar to Claim 8 and rejected under the same rationale.


Response to Arguments
8.	Applicant's arguments with respect to the claims 1-20 have been fully considered, but are moot in view of the new ground(s) of rejection.
 	Regarding the third input argued on page 1 of remark, Examiner respectively disagrees and maintain the same potion asserted during the interview of January 26, 2021. In paragraphs [0096]-[0098], there’s no further user input is entered to change a size of at least one of the first screen corresponding to the first application or the second screen corresponding to the second application. Rather, after receiving a second user input (e.g., making a video call), the first screen and the second screen can be displayed in overlapping manner. Based on an operational state of the second input (i.e., establishing the video call), a size of at least the first screen or second screen can be changed and displayed in non-overlapping manner. Thus, the changing sizes of the first screen and the second screen is still based on the second user input.

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144